        Case 1:15-cr-00095-AJN Document 2989 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               9/9/20

  United States of America,

                 –v–
                                                                       15-cr-95 (AJN)
  Shaquille John,
                                                                          ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A status conference on alleged violations of supervised release is currently scheduled for

Thursday, September 10, 2020 at 11:00 A.M. As noted in this Court’s August 31, 2020 Order,

the conference will be held remotely. Dkt. No. 2983. The conference will proceed by

teleconference. At 11a.m. on September 10, the parties shall call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 919-6964, followed by the pound (#)

key. In advance of the conference, the parties shall submit to the Court a joint letter indicating

what they intend to address at the status conference.

       SO ORDERED.

 Dated: September 9, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
